DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 3-11-22.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract starts of with an implied phrase.
The abstract utilizes the legal phraseology “configured to” and the second sentence is a run-on sentence in the form of a claim.
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 line 2, the phrase “each including” should be replaced with “the at least one shaving blade including” because there term “each” means there are more than one blade while “at least one” can mean one.  Claim 2 has the same issue.
Claim 1 lines 7-8, a blade mounting (singular) cannot include or be multiple bases.  The phrase “blade mounting” should be replaced with “blade mounting system” or another term that allows for an item to incorporate spaced apart structures.
Claim 1 lines 13-14, the phrase “from different mounting bases among the multiple bases” should be replaced with “from different ones of the multiple bases”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with introducing a limitation in the independent claim and then reintroducing what appears to be the same structure in dependent claims.  For example, claim 1 introduces the protrusion while claim 5 appears to ignore the claim 1 protrusion and reintroduces new protrusions.  The dependent claims need to further limit what the independent claim has already disclosed.  
With regards to claim 1 line 12, the phrase “base portion of a shaving blade of the at least one shaving blade” is unclear.  Earlier the base portion is part of the at least one blade and now the base portion is part of a shaving blade of the at least one shaving blade which is very confusing.  As written, the at least one blade has a shaving blade, a base portion, and an edge portion which is not supported.  It is unclear what structure the shaving blade limitation represents in light of the base and edge portions already being disclosed.  Claims 3 and 4 have the same issue.
With regards to claim 1 line 13, the phrase “by mounting protrusions” is unclear.  As written, the line 13 protrusions are not the same structure as the at least one protrusion on line 10.  The line 10 “at least one protrusion” limitation can be a single protrusion but the line 13 protrusions are plural and appear to disclose each base has more than one protrusion making the limitation confusing.
With regards to claim 2, It is unclear if this protrusion represents the same or different structure than the at least one protrusion of claim 1.  As written, claim 2 introduces a new protrusion.  It is unclear what is trying to be claimed.  Claim 1 appears to already disclose the limitations of claim 2.  If claim 2 is trying to introduce more protrusions on each of the bases, the “at least one protrusion” limitation needs to be further defined as a particular number of protrusions.
Claim 3 has the same issue as claim 2 above in that it is unclear if the “at least three mounting protrusions” represent the same or different structures at the at least one protrusion of claim 1.  As written, the three protrusions are in addition to the claim 1 protrusion.  The “at least one protrusion” limitation needs to be further limited in claim 3.
Claim 3 is confusing in that it appears to disclose two separate groups of the bases.  There are “respectively correspond mounting bases” and “at least three bases”.  All the different names is making the claim confusing.
With regards to claim 4, it is unclear what structure is represented by the terms “one of which” and “another of which”.  These phrases should be replaced with the actual names of the structures to prevent confusion.
With regards to claim 4, the phrases “one or more protrusions” and “two or more protrusions” are unclear.  As written, these claim 4 protrusions are not the same structure at the claim 1 at least one protrusion making the limitations confusing.  The claim 1 limitation needs to be further limited.  Claims 5, 8, 14, and 15 have the same issue.
With regards to claim 7, the phrase “cutting edges” does not further limit the cutting edge limitation of claim 1.
In claim 8, it is unclear how the longitudinal direction has one direction and another direction.  A direction cannot be two different directions.  The longitudinal axis can have a first direction and a second direction.       

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 15 are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Bruno (9,308,657).  See Figure below for Examiner added reference labels to Figure 10A.
With regards to claim 1, Bruno discloses the same invention including a razor cartridge (1000, Figure 10A) having at least one shaving blade (Fig. 1C), the at least one blade having a base portion (32) and an edge portion (34) with a cutting edge (36), a blade housing (Fig, 10A) including a blade mounting configured to accommodate the at least one blade in a longitudinal direction corresponding to a width direction of the housing (1010a, 1010b, 1010c), the blade mounting includes multiple mounting bases disposed to be spaced apart from each other along the longitudinal direction (1010a, 1010b, 1010c), at least one protrusion protruding from each of the bases (1020a, 1020b, 1020c), and the base portion is supported by the protrusions protruding from different mounting bases amounts the bases (1020a, 1020b, 1020c).
With regards to claims 2-6, Bruno discloses the same invention including the at least one blade is supported by a protrusion protruding from a respectively corresponding one of the bases (1020a, 1020b, 1020c), the base portion is supported by at least three mounting protrusions (1020a, 1020b, 1020c), each of the at least three protrusions protruding from a respectively corresponding mounting base (1010a, 1010b, 1010c), the bases have at least three bases that are spaced apart from each other along the longitudinal direction (1010a, 1010b, 1010c), the base portion has one surface and an opposite surface (Fig. 1C), one of which is supported by at least one or more protrusions (Fig. 10A), another of which is supported by at least two or more protrusions (Fig. 10A), a plurality of protrusions protruding from each of the bases are disposed in a transverse direction perpendicular to the longitudinal direction (Fig. 10A), and the protrusions are aligned along the trans verse direction (Fig. 10A).
With regards to claims 7, 8, and 15, Bruno discloses the same invention including the blade mounting accommodates a plurality of shaving blade including the at least one blade (Fig. 10A), the protrusions are arranged on each of the bases at transverse intervals equal to or greater than transverse intervals at which cutting edges of the blades are arranged (column 5 lines 47-57, 1p, 2p, 3p), the bases have a first mounting base (1010b) that has multiple first protrusions disposed along the transverse direction (1p), a second base (1010a) has second mounting protrusions disposed along the transverse direction (2p) and is spaced apart from the first mounting base along the longitudinal direction in one direction (Fig. 10A), a third mounting base (1010c) has multiple third mounting protrusions disposed along the transverse direction (3p) and that is spaced apart from the first base along the longitudinal direction in another direction (Fig. 10A), the first protrusions are not aligned with the second and third protrusions along the longitudinal direction (1p, 2p, 3p), and the second and third protrusions are aligned along the longitudinal direction (2p, 3p), and the base portion is supported by a single protrusion from each base (each of one of 1020a, 1020b, 1020c is a single protrusion and each one supports the base portion).

    PNG
    media_image1.png
    504
    1166
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bruno (9,308,657) in view of Washington (11,285,629).
Bruno discloses the protrusions are formed together with the bases (Fig. 10A) being made from plastic (column 7 lines 24-33) and uses the term mold (column 6 line 13) but fails to disclose injection molding.
Washington teach it is known in the art of razor cartridges to utilize injection molding (column 3 lines 46-47 and Fig. 3A).  It would have been obvious to have formed the parts of the cartridge by any reasonable and known means.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Bruno with injection molding, as taught by Washington, because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
09 May 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724